DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Newly submitted claims 21 and 22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: claims 21 and 22 require the slide guide which was an element of original non-elected group II, not original elected group I. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 21 and 22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claim 16 recites the limitation “returns”, and claim 17 recites “positioning portions”. These terms do not appear in the specification.

Claim Objections
Claim 18 is objected to because it recites “the second coupling parts comprise do not have the channels” which is unclear. 

Claim Rejections - 35 USC § 112
Claims 16-18 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 appears to be inaccurate to what is described in the specification and shown in the drawings. Claim 16 as written requires each coupling part to have multiple returns and multiple channels. The drawings and specification only describe one channel being provided between the “return” and the wall portion of the profile strip. Therefore, it would appear the claim should be requiring one return and one channel, but as currently written it is unclear.
Regarding claim 18, it is unclear what this claim is intending to require. How would the profile strip of the second coupling part comprise the channel of the first coupling part? For examination purposes only, it will be assumed that the claim is just intending to require the second coupling parts to have projections relative to wall portions in a region of the fastening elements.
 The remaining claims are rejected based on their dependency. 



Claim Rejections - 35 USC § 102
Claims 11-20 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Untch (US 2012/0090279).
In regards to claim 11, Untch discloses a coupling system (see figs. 6-10) for conveying media in a combined transport section, the coupling system comprising: 
first and second tubular section parts (1, 2) with wall parts; and 
first and second coupling elements on the first and second tubular section parts, respectively, each of the first and second coupling elements having first and second coupling parts (20’’’, 30’’’) separable from one another and detachably held together by fastening elements (24’’’, 34’’’) thereof along a separation joint, the first coupling element being detachably engageable with the second coupling element by the respective fastening elements producing a formed transport section between the first and second tubular section parts, all of the fastening elements of the first and second coupling parts extending from the wall parts toward insides of the first and second tubular section parts before coupling of the fastening elements producing the formed transport section, the respective separation joint between each of the first and second coupling elements being transversely arranged relative to the formed transport section (shown in fig. 11).
In regards to claim 12, Untch further discloses each of the first and second coupling parts comprises a profile strip  (profile strips 20’’’, 30’’’) connected to a web of the respective tubular section part, the profile strip of each the first and second tubular section parts providing the respective coupling part.
In regards to claim 13, Untch further discloses the respective profile strips engage with the fastening elements thereon in tongue-and- groove connections (shown in fig. 11).
In regards to claim 14, Untch further discloses the respective profile strips engage with the fastening elements thereon in latch connections (shown in fig. 11).
In regards to claim 15, Untch further discloses the profile strips engage with the fastening elements thereon are flexible in longitudinal directions of the profile strips and are inherently stable in directions transverse to the longitudinal directions, preventing placing portions of the respective profile strips on top of one another at least in regions of an engagement plane of the fastening elements (shown in fig. 11).
In regards to claim 16, as best understood by the examiner, Untch further discloses the profile strips of each of the first coupling parts comprises returns with the fastening elements thereof on free inner end faces of the first coupling parts; and channels are provided between the returns and wall portions of the respective profile strips extending parallel to the returns (shown in fig. 11).
In regards to claim 17, as best understood by the examiner, Untch further discloses the channels comprise positioning portions (36’’’) protruding outwardly from the inner end faces and supporting the respective second coupling parts.
In regards to claim 18, as best understood by the examiner, Untch further discloses the profile strips of the second coupling parts comprise do not have the channels of the first coupling parts and comprise projections (36’’’) relative to wall portions thereof in a region of the fastening elements thereof.
In regards to claim 19, Untch further discloses the profile strips of the first coupling element are separable along the separation joint thereof from one another opening the first tubular section part and exposing the fastening elements thereof (fig. 11 shows this capability); 

 the respective profile strips of the first coupling element are engageable with the respective profile strips of the second coupling element by the fastening elements thereof making the formed transport section between the first and second tubular section parts (fig. 11 shows this capability).
In regards to claim 20, Untch further discloses the separation joints of the first and second coupling elements extend transversely to a transport direction through the formed transport section with the respective profile strips of the first coupling element and the respective profile strips of the second coupling element being parallel to the formed transport section and with the respective fastening elements extending in opposite directions through the respective separation joints, when the respective profile strips of the first coupling element are engageable with the respective profile strips of the second coupling element by the fastening elements thereof (shown in fig. 11).
In regards to claim 23, Untch further discloses the returns have a thickness not less than a thickness of the first and second tubular section parts (shown in fig. 11).

Response to Arguments
Applicant’s arguments with respect to claims 11-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        03/30/2021